              Case 2:17-cv-01581-APG-DJA Document 57 Filed 07/02/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC and                                Case No.: 2:17-cv-01581-APG-DJA
   FEDERAL NATIONAL MORTGAGE
 4 ASSOCIATION,                                             Order Dismissing Counterclaim and
                                                         Directing the Clerk of Court to Enter Final
 5              Plaintiffs                                     Judgment and Close This Case

 6 v.

 7 CANYON WILLOW TROP OWNERS’
   ASSOCIATION, et al.,
 8
        Defendants
 9

10             Plaintiffs Nationstar Mortgage LLC and Federal National Mortgage Association (Fannie

11 Mae) sued to determine whether a deed of trust still encumbers property located at 5710 East

12 Tropicana Avenue, #1031 in Las Vegas following a non-judicial foreclosure sale conducted by a

13 homeowners association (HOA), defendant Canyon Willow Trop Owners’ Association

14 (Canyon). Nationstar and Fannie Mae sought a declaration that the deed of trust was not

15 extinguished by the HOA foreclosure sale. They also asserted alternative damages claims

16 against Canyon1 and its foreclosure agent, defendant Nevada Association Services, Inc. (NAS).

17 Defendant Susan Patchen purchased the property at the foreclosure sale and quitclaimed it to

18 defendant The Eagle and the Cross LLC, which later quitclaimed it to defendant A Accountable

19 Carpet Care (collectively, the “purchaser defendants”). The purchaser defendants

20 counterclaimed to quiet title against both the plaintiffs and the former homeowner, Diana White.2

21

22
     1
         The plaintiffs and Canyon settled their dispute. ECF No. 39.
23   2
      White is deceased. ECF No. 36. The plaintiffs and the purchaser defendants stipulated to add
     The Estate of Diana L. White and Any Unknown Heirs as counterdefendants. Id.
          Case 2:17-cv-01581-APG-DJA Document 57 Filed 07/02/20 Page 2 of 2



 1          I granted the plaintiffs’ motion for summary judgment because their declaratory relief

 2 claim is timely and the federal foreclosure bar precluded the HOA foreclosure sale from

 3 extinguishing the deed of trust. ECF No. 56. Consequently, I dismissed as moot the plaintiffs’

 4 alternative damages claims against NAS. Id. I also directed the counterclaimants to either move

 5 for default judgment or voluntarily dismiss their counterclaim against The Estate of Diana L.

 6 White and Any Unknown Heirs by June 30, 2020. Id. at 5-6. I advised the counterclaimants that

 7 if they did not take either of these actions by that date, I would dismiss the counterclaim without

 8 prejudice. Id. at 6. The counterclaimants did not voluntarily dismiss or move for default

 9 judgment. I therefore dismiss without prejudice the counterclaim against The Estate of Diana L.

10 White and Any Unknown Heirs.

11         I THEREFORE ORDER that the counterclaim against The Estate of Diana L. White and

12 Any Unknown Heirs is DISMISSED without prejudice.

13         I FURTHER ORDER that the clerk of court is instructed to enter final judgment in

14 accordance with this order and my prior order granting summary judgment (ECF No. 56) and to

15 close this case.

16         DATED this 2nd day of July, 2020.

17

18                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23



                                                    2
